Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Trevor Day on Tuesday, February 9, 2021.
The application has been amended as follows: 
In claim 11, line 2, “move” should be deleted and --rotate-- should be inserted.  
In claim 11, line 5, “movement” should be deleted and -- rotation--should be inserted.
In claim 31, line 12, after “with the blocker out of the blocking position,” --the blocker is positioned outside of the locking unit, and-- should be inserted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is WO 2014/108680, taught by Burrows.  Burrows’ invention details a cable restrictor with a lockable body for a door or a window similar to the applicant’s invention except for a few key differences.  While Burrows’ cable restrictor includes a blocking member (56), when the blocker is out of the blocking position it is not positioned outside of the locking unit.  In addition, Burrows’ invention does not specifically utilize a key to apply force to the blocker and to rotate the locking unit but rather a button.  Combining this art with a known cable restrictor utilizing a key such as WO 2017/160261 would allow one of reasonable skill in the art to come to this conclusion, however the novelty of the blocker preventing rotation along with being axially moved out of the locking unit would be improper hindsight.  
In addition, as claim 11 further details the blocking member to include a cantilevered bending member.  While similar art is taught in EP 2418343 A2 by Lane, the bending member serves as both the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675